                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

     TERRI YOLANDA LABLANCE,                        )
                                                    )
                            Plaintiff,              )
                                                    )
                   v.                               )
                                                    )   Case No. 4:19-cv-00693-BP
     CORIZON HEALTH, INC. AND                       )
     MISSOURI DEPARTMENT OF                         )
     CORRECTIONS,                                   )
                                                    )
                            Defendant.              )


          DEFENDANT CORIZON HEALTH, INC.’S ITEMIZATION IN SUPPORT
                          OF ITS BILL OF COSTS


                                           ITEMIZATION

A.   Fees for all or any part of the transcript/video necessarily obtained for use in the case:
    Date                           Service                                Vendor                Amount
 7/21/2020 Transcript of Jerry Lovelace, MD Deposition Alaris                                      $418.10
 7/21/2020 Transcript of Jenny Meehan Deposition                 Alaris                            $416.40
 8/24/2020 Transcript of Plaintiff’s Deposition                  iReport                         $1,650.50
 8/24/2020 Video of Plaintiff’s Deposition                       iReport                           $860.00
 11/4/2020 Transcript of Makisa Upton Deposition                 Alaris                           $285.60
 11/4/2020 Transcript of Sterling Ream Deposition                Alaris                            $182.00
 11/4/2020 Transcript of Tammie Christopher Deposition Alaris                                      $259.20
              DEPOSITION COSTS                                                   TOTAL:          $4,071.80

                                                        OGLETREE, DEAKINS, NASH, SMOAK
                                                        & STEWART, P.C.

                                                        /s/    Michael L. Matula
                                                        Michael L. Matula     MO #47568
                                                        Claudia M. Tran       MO #70391
                                                        4520 Main Street, Suite 400
                                                        Kansas City, MO 64111
                                                        816.471.1301
                                                        816.471.1303 (Facsimile)
                                                        michael.matula@ogletree.com
                                                        claudia.tran@ogletree.com

                                                        Attorneys for Defendant



             Case 4:19-cv-00693-BP Document 79 Filed 02/03/21 Page 1 of 2
                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 3rd day of February, 2021, the above and foregoing
document was electronically filed and notice will be sent electronically to counsel for plaintiff,
through the Court’s electronic notification system.

                                      /s/ Michael L. Matula




          Case 4:19-cv-00693-BP Document 79 Filed 02/03/21 Page 2 of 2
